RODGERS, Senior Judge,
dissenting.
I respectfully dissent. On the claim petition the referee found on the basis of competent evidence that the defendant, Diversified Contracting, Inc., the employer, was not insured on March 20, 1989, in the state of Pennsylvania. The decision and order was not appealed.
On,.the petition to review, the referee found on the basis of competent evidence that the evidence relied on by the petitioner to show that the previous finding of no insurance coverage was in error, was available to all parties prior to the hearing on the claim petition. At the hearing on the claim petition, the question of insurance coverage was an issue properly before the referee. Workmen’s Compensation Appeal Board v. Cicioni, 29 Pa.Commonwealth Ct. 381, 370 A.2d 1256 (1977). I would hold that the question of insurance coverage is res judicata.
I disagree that the claimant had no standing to appeal the initial award by the referee because he was not a party aggrieved. An award against an insolvent employer, rather than a solvent insurer, is appealable if it is the result of an error of law, or not based upon sufficient competent evidence. 77 P.S. § 853; See Rockwood Insurance Co. v. Workmen’s Compensation Appeal Board, 45 Pa.Commonwealth Ct. 109, 405 A.2d 569 (1979).